Title: John Fothergill to Lord Dartmouth, [6 February 1775]
From: Fothergill, John
To: Dartmouth, William Legge, Earl of


This letter is a companion piece to the extract from Barclay to Pemberton below, March 18; each is a requiem for the peace negotiations. The background of Fothergill’s was his meeting with Barclay and Franklin two days earlier to discuss the answers to the “Hints.” The American’s terms on the one hand, and the answers on the other, did not provide even abutments for bridging the gulf between the two positions. Fothergill drew the obvious conclusion, and states it in his opening paragraph: the colonists will not discuss reconciliation until the Coercive Acts are repealed, and the government will not repeal them. The prerequisite to confronting the issues, in other words, is on the American side a British capitulation, and on the British side an American.
Fothergill provides two interesting sidelights on the negotiations. First, he implies, somewhat less explicitly than Barclay did to Pemberton, that the two Quakers had the sanction of some unnamed minister or ministers before they initially approached Franklin. Second, he says that the American is ready, as early as February 6, to meet with those ministers and to offer conditional compensation for the tea. Franklin did not suggest a meeting until February 17, according to his journal of negotiations, and on that day presented his conditions for the offer about the tea. These details in themselves are trivial, because the meeting never took place and the offer was never made. But the conflict of evidence means one of two things: either Fothergill misdated his letter, which is most unlikely, or the chronology in Franklin’s journal is not always reliable.
 
Harpur Street 6th Inst. [February 6, 1775]
I wish it had been in my power to have informed My Noble Friend that our negotiation had been successfull: But it is not. And this not owing to our want of attention or willingness to promote a reconciliation; nor to any opposite or refractory disposition in ———. Our difficultys arose from the American acts, the Boston Port Bill, the Government of the Massachusets and the Quebec Act. As a concession to pay a tax was the sine qua non on this side, so a rescinding of those acts, or rather repealing them, is the term of reconciliation on the other.
As we had not permission to give any hopes, that these acts would be repealed, to ask for any thing less, however easily consented to here, would not be satisfactory on the other side; and therefore an assembly of delegates authorised to treat upon the means of establishing a good understanding between the parties at variance, without first removing this obstacle, would be wholly ineffectual.
We found that the delegates to the late congress were chosen in the respective provinces by the people who have a right to vote for representatives, and in general, by no other; so that whatever may be thrown out to the contrary, we apprehend will be found not to be authentick.
The party we confer’d with, would have no objection to meet the Noble Lords who were pleased to intimate that our endeavours to promote a reconciliation would not be unacceptable, and to consider the whole affair with the utmost candour and privacy could it in the least contribute to avert those evils which are inevitably impending without some intervention, on both parts of this great empire.
Was the whole of A[dministration] as cordially disposed to peace and as sensible of its advantages as Lord Dartmouth, I think there would be very little difficulty in accomplishing it; But I see and perceive so strong a current another way, that I despaer, without the interposition of Omnipotence, of any reconciliation.
The only thing left for the generality of these devoted countrys is to look for superior protection. The great will always be the great, in every revolution that can happen; the poor will always be the heirs of misery, let who will be their superiors. A numerous, a very numerous part of both countrys, the middling people who bear all Burthens, who produce all the strength and happiness of states, these must be the sufferers.
Should the K. Servants happily coincide in adopting the simple plan of pacification which our Noble Friends so generously concurred in, and include the repeal of the acts above mentioned, we have not the least doubt but America would immediately return to every just expression of duty, both in Language and in conduct. The party we conferd with, should this be tacitly consented to, would have not the least objection to petition for the restoration of peace, offer on the part of Boston to pay the East India Company for the tea, tho at the risque of his own private fortune, and endeavour bona fide, to concert every means of a lasting and reciprocally beneficial union.
Should it however be determined to proceed with force to reduce the Americans to a different way of thinking, and subject them by hostile means, I most sincerly wish that the Enemys of my Noble Friend, if any such there are, may enjoy the power of issuing such a sanguinary commission. I am, with the deepest sence of the confidence reposed in me, Lord Dartmouths obliged, respectfull Friend
John Fothergill
 
Endorsed: Dr. Fothergill 6 Feby. 1775.
